Exhibit 10.4

 

DIRECTORS’ STOCK AWARD PLAN

(Approved by the Stockholders on May 16, 2005)

 

The Company has a stockholder approved plan, the Directors’ Stock Award Plan
(“Plan”) which provides that directors who are not compensated as employees of
the Company will be automatically awarded 200 shares of common stock upon
election and 200 additional shares following each annual meeting of stockholders
thereafter.  Under the Plan, 100,000 shares have been reserved for awards.  At
December 31, 2005, 32,200 shares have been awarded under the Plan, leaving
68,800 shares available for use after that date.

 

The following is a description of the Plan.

 

1.              Purpose

 

The purposes of the Directors’ Stock Award Plan are (a) to attract and retain
highly qualified individuals to serve as members of the Board of Directors (the
“Board”) of Southern Copper Corporation (the “Company”), (b) to increase the
stock ownership in the Company of members of the Board who are not compensated
as employees and (c) to relate the compensation of members of the Board who are
not compensated as employees more closely to the Company’s performance and its
shareholders’ interest by granting such directors shares of common stock, par
value $0.01 per share, of the Company (the “Shares”).

 

2.              Administration

 

The Plan shall be administered by the Board.  Subject to the provisions of the
Plan, the Board shall be authorized to interpret the Plan, to establish, amend,
and rescind any rules and regulations relating to the Plan and to make all other
determinations necessary or advisable for the administration of the Plan;
provided, however, that the Board shall have no discretion with respect to the
selection of directors to receive awards of Shares or the number of Shares to be
awarded.  The determinations of the Board in the administration of the Plan, as
described herein, shall be final and conclusive.  The Secretary of the Company
shall be authorized to implement the Plan in accordance with its terms and to
take such actions of a ministerial nature as shall be necessary to effectuate
the intent and purposes thereof.  The validity, construction and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware.

 

3.              Eligibility

 

The class of individuals eligible to receive awards of Shares under the Plan
shall be directors of the Company who are not compensated as employees of the
Company (“Eligible Directors”).  Any recipient of an award granted hereunder
shall hereinafter be referred to as a “Participant”.

 

Once elected at the 2005 annual meeting of stockholders, Messrs. Emilio Carrillo
Gamboa, Jaime Fernando Collazo Gonzalez, Xavier Garcia de Quevedo Topete, J.
Eduardo Gonzalez Felix, Harold S. Handelsman, German Larrea Mota-Velasco, Genaro
Larrea Mota-Velasco, Armando Ortega Gomez, Luis Miguel Palomino Bonilla,
Gilberto Perezalonso Cifuentes, Juan Rebolledo Gout, and Carlos Ruiz Sacristan
will be Eligible Directors.

 

4.              Shares Subject to the Plan

 

Subject to adjustment as provided in Section 6, an aggregate of 100,000 shares
shall be available for awards under the Plan.  The shares may be made available
from authorized but unissued shares or treasury shares.  If any stock awards
under the Plan shall be

 

1

--------------------------------------------------------------------------------


 

foregone or returned to the Company for any reason, the shares subject to such
award shall again be available for awards.

 

5.              Grant, Stock Awards

 

(a)  Upon first election to the Board after September 1, 1995, each newly
elected Eligible Director will be granted 200 Shares.

 

(b)  Immediately following each Annual Shareholders Meeting, each Eligible
Director will be granted 200 Shares as of the date of such meeting.

 

(c)  An Eligible Director may forego any grant of Shares by giving irrevocable
written notice to such effect to the Secretary of the Company six months in
advance of such grant.

 

6.              Adjustment of and Changes in Shares

 

In the event of a stock split, stock dividend, extraordinary dividend,
subdivision or combination of the Shares or other change in corporate structure
affecting the Shares, the number of Shares authorized by the Plan and the number
of Shares to be granted under Section 5 shall be appropriately and equitably
adjusted.

 

7.              Withholding of Taxes and Other Laws

 

The Company shall be authorized to withhold from any payment due under this Plan
the amount of withholding taxes, if any, due in respect of an award hereunder,
unless other provisions satisfactory to the Company shall have been made for the
payment of such taxes.

 

The Board may refuse to issue or transfer any Shares if, acting in its sole
discretion, it determines that the issuance or transfer of such Shares might
violate any applicable law or regulation or entitle the Company to recover the
same under Section 16(b) of the Securities Exchange Act of 1934, as amended. 
Without limiting the generality of the foregoing, no award granted hereunder
shall be construed as an offer to sell securities of the Company, and no such
offer shall be outstanding, unless and until the Board in its sole discretion
has determined that any such offer, if made, would be in compliance with all
applicable requirements of the U.S. federal securities laws.

 

8.              Effective Date and Duration of Plan

 

The Plan became effective on January 1, 1996 on the effective date of the
exchange of the Company’s shares for certain labor shares of the Peruvian Branch
of Southern Peru Limited (the “Exchange Offer”), subject to the completion of
such Exchange Offer.  The Plan shall terminate on January 31, 2016, unless the
Plan is extended or terminated at an earlier date by Shareholders or is
terminated by exhaustion of the shares available for issuance hereunder.

 

2

--------------------------------------------------------------------------------